Exhibit 10.2

CONVERTIBLE SUBORDINATED PROMISSORY NOTE MATURITY DATE

FOURTH EXTENSION AGREEMENT

Whereas, Bioject Medical Technologies Inc., an Oregon corporation (the
“Company”), borrowed $91,104 from Life Sciences Opportunities Fund II, L.P., a
Delaware Limited Partnership (the “Lender”), pursuant to that certain
Convertible Subordinated Promissory Note, dated as of December 5, 2007 (the
“Note”); and

Whereas, the Maturity Date of the Note was extended from May 15 2009 to July 15,
2009, pursuant to an Extension Agreement dated April 6, 2009, between the
Company and the Lender; the Maturity Date of the Note was further extended from
July 15, 2009 to August 15, 2009, pursuant to the Second Extension Agreement
dated July 13, 2009, between the Company and the Lender; and the Maturity Date
of the Note was further extended from August 15, 2009 to August 31, 2009,
pursuant to the Third Extension Agreement dated August 14, 2009, between the
Company and the Lender;

Whereas, no principal and interest have been paid to date on the Note; and

Whereas, the Company has requested that the Lender extend the Maturity Date of
the Note and all principal and interest due thereon to September 15, 2009;

For good and valuable consideration, the Company and the Lender agree as follow:

The Maturity Date of the Note is hereby extended to September 15, 2009 and all
principal and interest due and payable on the Note shall be due and payable on
September 15, 2009 (the “Fourth Extension”). All of the other terms and
conditions of the Note, the Convertible Note Purchase and Warrant Agreement
between the Company and the Lender dated as of December 5, 2007, as amended as
of December 19, 2007, the Warrant to purchase 12,147 shares of the Company’s
Common Stock issued by the Company to the Lender on December 5, 2007 and the
Registration Rights Agreement between the Company and the Lender dated as of
December 5, 2007, shall remain in full force and effect and were not and are not
amended in any manner by the Extension Agreement, the Second Extension
Agreement, the Third Extension Agreement and this Fourth Extension Agreement.

Dated: August 31, 2009

 

LIFE SCIENCES OPPORTUNITIES FUND II, L.P. By:  

/s/    Al Hansen

  Signet Healthcare Partners, LLC, General Partner   Al Hansen, Managing
Director

Bioject Medical Technologies, Inc.

 

By:  

/s/    Ralph Makar

  Ralph Makar   President and Chief Executive Officer